Citation Nr: 0421554	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran had active service from February 1942 to January 
1948.  He died in October 2001; the appellant is his 
surviving spouse. 

In November 2001, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In a November 2001 rating decision, the RO 
denied the claim.  The appellant disagreed with the November 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the appellant's 
substantive appeal in July 2002.  

The appellant's essential contention is that the veteran's 
death was caused by a kidney disorder, and that such disorder 
should be service connected.  The Board notes that service 
connection was denied for a kidney disorder in a September 
2000 rating decision, prior to the veteran's death.  However, 
a claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (2003).  Accordingly, 
the appellant's claim is treated as a new claim and not as an 
attempt to reopen the previously denied claim.

The appellant testified before the undersigned at a Travel 
Board hearing in November 2003.  The transcript of the 
hearing is associated with the claims folder.

In March 2004, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denial.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001, at age 78; the 
certificate of death listed the immediate cause as melanoma. 

2.  During the veteran's lifetime, service connection had 
been established for tuberculosis (inactive), evaluated as 
noncompensably disabling; an inner ear and hearing disorder, 
evaluated as 10 percent disabling; a prostate disorder, 
evaluated as 20 percent disabling; and acquired absence of 
left testicle and epididymis (residual of tuberculosis), 
evaluated as 30 percent disabling.

3.  The medical evidence does not demonstrate a relationship 
between the disorder that caused the veteran's death and his 
active service; and does not demonstrate that the veteran's 
service-connected disabilities caused substantially or 
materially contributed to cause his death.


CONCLUSIONS OF LAW

1.  Melanoma was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in appellant's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the appellant was notified by the 
November 2001 rating decision, by the June 2002 statement of 
the case (SOC), and by the June 2003 and April 2004 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the appellant in 
August 2003, with a copy to her representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter informed the appellant of what the 
evidence must show to support her claim, the evidence already 
of record and the evidence that was still required, i.e., 
"medical evidence or opinion which shows that the veteran's 
cause of death was related to or the result of his military 
service or service connected disabilities."  Crucially, the 
appellant was informed by means of that letter as to what 
evidence she was required to provide and what evidence VA 
would attempt to obtain on her behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help her get other relevant evidence, 
such as private medical records, but that she was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
appellant and her representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the appellant and which portion 
the Secretary would attempt to obtain on behalf of the 
appellant.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that while the August 2003 letter was sent 
after to the initial adjudication of the claim by the RO, her 
claim was readjudicated by the RO in April 2004.  
Accordingly, any failure to comply with the strict 
requirements of the VCAA and its implementing regulations has 
since been rectified, and there is no prejudice to the 
appellant.  Therefore, the Board finds that the appellant has 
been properly notified of her statutory rights and 
responsibilities.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The appellant submitted a copy of the death certificate and 
also submitted private medical records and medical articles.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
an April 2004 VA Form 21-4138, the appellant stated that she 
had no further information to provide, and that she felt that 
she had provided all of the necessary information to proceed 
with the case.  

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The appellant was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony.  She indicated in her VA Form 9 that she 
wanted a BVA hearing and she was afforded a personal hearing 
before the undersigned Veteran's Law Judge in November 2003, 
the transcript of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   



Pertinent law and regulations 

Service connection - cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2003); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

Analysis

As noted above, the appellant appears to contend, in 
substance, that the veteran died as a result of a kidney 
disorder that was brought on by medication administered for 
his service connected tuberculosis.  According to the 
appellant, the veteran's death was due to a kidney disorder 
which should be service-connected.

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that the evidence does 
not support the contention that the cause of the veteran's 
death is related to his military service or to any service-
connected disability.

At the outset of its discussion, the Board observes that the 
only disability listed on the veteran's death certificate is 
melanoma.  There is no competent medical evidence of record 
showing that melanoma had its onset in service or is in any 
way related to service, and the appellant does not appear to 
so contend.  Melanoma is not shown in either the service 
medical records or post-service records until it is listed on 
the death certificate.  Indeed, the appellant stated in a 
February 2002 letter to her Senator that the veteran was told 
that he had melanoma in the last few months before he died.  
The death certificate identifies melanoma as the sole cause 
of the veteran's death.  Accordingly, the medical evidence 
does not support the proposition that the officially 
recognized cause of death is related to the veteran's 
military service.

Moreover, there is also no clinical or other medical evidence 
of record which directly relates the veteran's service-
connected disabilities [tuberculosis (inactive), an inner ear 
and hearing disorder, a prostate disorder, and acquired 
absence of the left testicle and epididymis (residual of 
tuberculosis)] to his death or to the official cause of 
death.  The death certificate was silent as to any of the 
service-connected disabilities.  

As stated, the appellant does not appear to contend that 
melanoma is related to service or that any of the veteran's 
currently service connected disabilities caused substantially 
or materially contributed to cause his death.  Rather, she 
contends that a kidney disorder, which is not service 
connected, caused the veteran's death and that such disorder 
should be service connected.  

In addressing the appellant's principal contention, the Board 
notes initially that the appellant appears to be a medical 
professional.  In a February 2000 treatment record, it is 
noted that the veteran's wife is a retired nurse.  Therefore, 
the Board considers her opinion to be competent medical 
evidence.  

However, even if a kidney disorder were service connected, 
with the exception of the appellant's opinion there is no 
other medical evidence of record that even purports to relate 
the veteran's death to such a disorder.  The only opinion as 
to the cause of death, apart from the appellant's statements, 
comes from the death certificate.  The Board accords great 
weight to the officially recorded cause of death and favors 
it over the appellant's opinion.  While the opinion of the 
appellant is competent, she has pointed to no clinical 
findings which support her conclusion.  The Board is also 
cognizant of possible self interest which any appellant has 
in promoting a claim for monetary benefits. The Board may 
properly consider the personal interest a claimant has in his 
or her own case.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

The Board believes that without persuasive evidence to relate 
the veteran's death to a kidney disorder, the appellant's 
claim fails on that basis.  However, for the sake of a 
complete discussion, the Board will alternatively assume that 
a kidney disorder caused substantially or materially 
contributed to cause the veteran's death.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Even assuming that a kidney disorder caused substantially or 
materially contributed to cause the veteran's death, the 
evidence still does not establish that such a disorder may be 
service connected.  The Board notes that service connection 
was in fact denied for a kidney disorder in September 2000.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first Hickson element is conceded, as the veteran was 
diagnosed with recurrent renal stones and a history of 
chronic renal insufficiency in the March 2000 VA examination.  
A January 2000 ultrasound shows two simple cysts in the mid 
pole of the right kidney and mild hydronephrosis of the left 
kidney.  The resulting diagnosis was acute renal failure 
superimposed on chronic renal failure.

With respect to the second Hickson element, while the 
evidence pertinent to service clearly shows that the veteran 
incurred tuberculosis affecting his prostate, left testicle, 
vas deferens and pleura, the Board can identify no diagnosis 
or notation of any injury or disease of the kidneys in 
service.  Indeed, in a November 1947 Report of Board of 
Medical Survey examination, it was noted that tests of the 
kidneys were negative.  A June 1946 clinical finding shows 
that the kidneys were normal in size, shape and position and 
both filled and emptied normally.  There was no evidence of 
urinary calculus or other pathology detected.  Specimens from 
each kidney were obtained for acid fast studies, and those 
specimens were found to contain no acid fast bacilli.  
Specimens from each kidney also showed no pus cells.  A 
bilateral retrograde pyelogram of the kidneys was essentially 
normal.  Accordingly, the second Hickson element is not met.  

With respect to the third Hickson element, a VA examination 
and opinion was obtained in March 2000.  The examiner 
concluded that the veteran's kidney stones were not related 
to his prostate problems in service.  A relationship between 
the treatment administered for tuberculosis, i.e., 
streptomycin, was not addressed in that opinion.

In the appellant's favor, the Board notes that a January 2000 
consultation by Dr. N.A. contains a diagnosis of recurrent 
nephrolithiasis.  Dr. N.A. noted that the veteran had a 
history of renal tuberculosis in service and that the veteran 
was placed on Bicitra, "raising the question of chronic 
renal tubular acidosis as a result of the renal 
tuberculosis."  While this nominally constitutes a favorable 
nexus opinion, the Board notes that there are two essential 
flaws with this opinion.  First, Dr. N.A. appears to have 
based his opinion on a medical history provided by the 
veteran and not on a review of the service records, which as 
noted above, do not contain any reference to renal 
tuberculosis or to any kidney disease or injury in service.  
The Court has held that post-service reference by an examiner 
to injuries sustained in service, that is not accompanied by 
a review of service medical records by that examiner, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, an examiner's impression based 
upon an inaccurate factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

A second flaw in Dr. N.A.'s opinion is that it is 
inconclusive.  In essence, the Board believes that "raising 
the question" about a causal relationship is not the 
equivalent of concluding that there is such a relationship.  
With respect to medical evidence in general, a diagnosis or 
opinion by a health care professional that is not conclusive, 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

As stated above, the appellant's opinion appears to be 
competent; however, her opinion also appears to be based on a 
medical history provided by the veteran and not on service 
medical records.  If she in fact reviewed the service 
records, she has not explained the absence of any reference 
to kidney pathology during service.  See also Cartright, 2 
Vet. App. at 25 [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Therefore, for the reasons stated, the Board favors the 
opinion of the March 2000 VA examiner that there is no 
relationship between the current kidney stones and prostate 
problems in service.  While this opinion does not address the 
impact of the streptomycin treatments, as noted above, there 
is no competent and probative evidence that purports to 
establish such a relationship.  

The Board also notes that an October 2002 statement from Dr. 
H.W.N., the same individual who signed the death certificate, 
says  in total, "[i]n addition to metastatic melanoma, [the 
veteran] had chronic renal failure.  There was no evidence 
that the two diseases were related."  A diagnosis of chronic 
renal failure has already been conceded.  The question before 
the Board is whether renal failure caused substantially or 
materially contributed to cause death, and whether renal 
failure is related to the veteran's military service.  Dr. 
H.W.N.'s statements address neither of these essential 
questions.  

Also, with respect to medical nexus, the Board finds notable 
the amount of time which lapsed between service and the first 
assertion on the part of either the veteran or the appellant 
that the veteran had a service connected kidney disorder.  
The appellant stated in her November 2003 hearing that the 
veteran told her that he had tuberculosis of the kidneys even 
before they were married.  The veteran contended in his 
January 2000 claim that he suffered tuberculosis of the 
kidneys during service.  However, these contentions are 
simply not supported by the contemporaneous or post-service 
medical records.  Indeed, the post service medical evidence 
is remarkably silent for complaints with respect to the 
kidneys until quite recently.  A September 1952 VA 
examination showed no complaint of kidney problems and normal 
x-rays, showing no evidence of kidney stones.  The veteran 
was evaluated for complaints of severe urinary frequency and 
urgency by Dr. C.T.S. in January 1978; however, the 
examination revealed no abnormalities in the left kidney or 
ureter and with the exception of an avascular cystic lesion 
in the lower pole, no abnormalities of the right kidney.  
Similarly a May 1978 VA examination did not reveal any 
disorder or complaint with respect to the kidneys.  The first 
record of a complaint with respect to the kidneys does not 
appear in the record until the January 2000 claim for service 
connection.  

The Board finds it particularly significant that the veteran 
did not report an in-service kidney disease or injury either 
to VBA or to his health care providers until he filed his 
January 2000 service connection claim, more than 50 years 
after he left service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

The appellant submitted several Internet articles on the 
effects of streptomycin, which list among the possible side 
effects, injury to the kidneys.  Such an article can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The article submitted by the appellant is general in nature 
and does not address the veteran's specific situation.  The 
Board accordingly finds that its probative value is virtually 
nil with respect to the question of medical nexus.  For the 
reasons stated above, the Board finds that the third Hickson 
element is not met. 

As found above, the evidence does not establish that a kidney 
disorder caused substantially or materially contributed to 
cause the veteran's death.  However, even conceding such a 
finding, as two of the elements required to establish service 
connection for a kidney disorder are not met, the Board finds 
that service connection could not be established for the 
veteran's kidney disorder even if it were found to a 
principal or contributory cause of the veteran's death.

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(3) (2003) [Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.].  As discussed above, there is no indication 
that any of the veteran's service-connected disabilities was 
involved in his death.  None are listed as a principal or 
contributory cause of death.  Moreover, the veteran was not 
rated as 100 percent disabled at the time of his death.

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  In so concluding, 
the Board in no way intends to minimize the veteran's 
sacrifices for his country, which are deserving of the 
highest respect.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than based on 
equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 4597
Pag
e 2



